Title: From Thomas Jefferson to Wilson Cary Nicholas, 5 October 1798
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dr. Sir
            Monticello Oct. 5. 98.
          
          I entirely approve of the confidence you have reposed in mr Brackenridge, as he possesses mine entirely. I had imagined it better those resolutions should have originated with N. Carolina. but perhaps the late changes in their representation may indicate some doubt whether they would have passed. in that case it is better they should come from Kentuckey. I understand you intend soon to go as far as mr Madison’s. you know of course I have no secrets for him. I wish him therefore to be consulted as to these resolutions. the post boy waiting at the door obliges me to finish here with assurances of the esteem of Dr. Sir
          Your friend & servt 
          
            Th: Jefferson
          
        